DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.
Claims 1-14 and 16-25 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wigand (US 2012/0160486) in view of Kuznetsov (US 2015/0353836), Brossmer (CA 2428544, previously of record), and Friedman (US 4,566,964).
Regarding claims 1-14 and 16-23, Wigand teaches a method for separating mobile hydrocarbon products from solid deposits [0021-22], including the treatment of tar sands [0022], [0025].  Wigand teaches addition of aqueous carrier fluid (water) [0071], and an oxidant/bubbling agent including peracetic acid/acetic acid mixed with hydrogen peroxide [00075-0080].   Wigand teaches iron catalyst [0080], as well as the same oil sands feed [0022], which would inherently contain the claimed pyrite metal compounds within the oil sands.  Wigand teaches the addition of acetic acid, and maintaining a pH of 2-6 [0078-008], overlapping with the claimed range.  Wigand teaches temperatures of 0-200°C [0010], which overlaps with the claimed range.  Wigand teaches that the process may be a froth flotation separation [0061].  Wigand teaches that mixing devices for mixing the oxidant with the tar sand are well known in the art [0147].   Since Wigand teaches the same oxidant/bubbling agent, iron, and tar sands feed, it is expected that the same decomposition of hydrogen peroxide to water and oxygen bubbles would occur.  It is not seen where such amendments to the claims have distinguished from Wigand in this regard.
While Wigand does not explicitly disclose extraction of tar sands ore prior to treatment with oxidant, Examiner notes that Kuznetsov teaches a similar process for removing bitumen from mined ore sands using air bubbling/oxidation [0023-0032], [0013].  Additionally, Brossmer teaches a similar process for separating bitumen from tar sands using hydrogen peroxide/bubbling (see abstract).  Brossmer teaches that the tar sands are extracted from the deposit site prior to treatment with oxidant abstract).  Similarly, Friedman teaches mining oil shale deposits prior to treatment with acetic acid/peroxide oxidant to extract more valuable hydrocarbon material (column 4, lines 50-65 and column 10, lines 1-35).  In this regard, Examiner considers it an obvious modification to remove the tar sands ore from the deposit site, prior to treatment with oxidation/bubbling agents to remove bitumen from the tar sands materials.  It is not seen where such a modification would result in any new or unexpected results.  
Kuznetsov teaches a similar process for bitumen froth separation using oxidant bubbling, iron catalyst, pH control, and gentle mechanical mixer [0023-0025], [0032].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a well-known mechanical mixer, such as that of Kuznetsov, to provide gentle agitation and bubbling, in order to obtain the desired froth formation.
Regarding claims 24-25, Kuznetsov teaches that in certain cases, it is desirable to recover and recycle catalytic materials [0039-0042].  Further, centrifuging steps are well-known in the art in order to recover desired fractions.
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed catalyst recycle or conventional centrifugal separations, in order to same material costs and obtain the desired fractions.
Response to Arguments
 Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Wigand is drawn to in situ extraction of kerogen, not tar sands extraction above the surface.
Wigand uses alkaline material, while the claims indicate that the oil slurry must exclude added alkaline surfactants.
Kunetsov combination does not remedy deficiencies.
Regarding Applicant’s first argument, Examiner notes that Wigand teaches that the oxidation/bubbling steps can be applied to tar sands [0022] as well as oil shale.  Further, Kunetsov and Brossmer and Friedman have been incorporated into the rejections to provide evidence that similar oxidation steps are applied to mined ores.  
Regarding Applicant’s second argument, Examiner notes that the oxidant conversion step of Wigand occurs in acidic or neutral conditions [0067-0074], [0078], which would not include alkaline agents.  Further, it appears that wherein Wigand uses alkaline agents, it is after oxidation steps, and not during [0060].  While the claims exclude adding alkaline to the slurry for mixing, it is not seen where further processing steps are limited, as the claims use “comprising” language.  Wigand teaches that addition of alkaline materials is optional [0104], and thus not a required element. 
Regarding Applicant’s third argument, Examiner notes that Kuznetsov is analogous in that it drawn to separation of bitumen from oil sands.  It would be obvious to the person having ordinary skill in the art to have combined two steps known for the same purpose, in order to provide the same oil separation.  Please see MPEP 2144.06, I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong (CN 105884158) – teaches treatment of oil sludges including adjustment of pH to 6.3-6.9
Hassan (US 2011/0266198) – teaches carbon dioxide treatment of tar sands to produce product having pH of 6 [0027]
Belanger (CA 2,177,018) – referenced in US 20040222164, teaches using hydrogen peroxide in the absence of shear and the absence of alkaline reagents
Conaway (US 6,576,145) – teaches using hydrogen peroxide to separate bitumen from tar sands
Conaway (US 2004/0222164) – previously cited for pH adjusted by adding acid to hydrogen peroxide tar sands extraction [0028-0036]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771